

116 S3410 IS: Access to Instructional Materials in Higher Education Act of 2020
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3410IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Cassidy (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to improve access to postsecondary instructional materials for students with print disabilities.1.Short titleThis Act may be cited as the Access to Instructional Materials in Higher Education Act of 2020 or the AIM-HIGH Act.2.Programs to support improved access to postsecondary instructional materials for students with print disabilitiesTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended—(1)in section 771, by striking in nonspecialized formats, including an individual described in section 121(d)(2) of title 17, United States Code and inserting in nonaccessible formats, including an individual who is blind, has a visual or perceptual impairment, has dyslexia, or has another form of reading disability that renders the individual unable to read printed works to substantially the same degree as an individual without an impairment or disability, or who has a physical disability making the individual unable to hold or manipulate a book or focus or move the individual's eyes to read; and(2)in section 773—(A)in subsection (a), by striking instructional materials in specialized formats and inserting commercially produced or open source instructional materials in accessible formats;(B)in subsection (b)(1)—(i)in subparagraph (A), by striking an institution and inserting one or more institutions; and(ii)in subparagraph (B), by striking clauses (i) and (ii) and inserting the following:(i)demonstrated expertise in developing accessible instructional materials in accessible formats for postsecondary students with print disabilities; (ii)demonstrated capability to partner with national consumer organizations that have the capacity to engage postsecondary students with print disabilities in the development and implementation of accessible instructional materials; and(iii)the technical development expertise necessary for the efficient dissemination of such materials, including procedures to protect against copyright infringement with respect to the creation, use, and distribution of instructional materials in accessible formats; and;(C)in subsection (f)—(i)in paragraph (1)—(I)in subparagraph (A), by striking specialized and inserting accessible;(II)in subparagraph (B), by striking instructional materials in specialized formats and inserting commercially produced or open source instructional materials in accessible formats;(III)in subparagraph (C), by striking specialized and inserting accessible;(IV)in subparagraph (D)—(aa)by striking instructional materials in specialized formats and inserting commercially produced or open source instructional materials in accessible formats; and(bb)by striking may and inserting shall;(V)in subparagraph (E), by striking specialized and inserting accessible;(VI)in subparagraph (F)—(aa)by striking specialized and inserting accessible; and(bb)by striking may and inserting shall; and(VII)in subparagraph (G)—(aa)by striking specialized and inserting accessible; and(bb)by striking utilizing and inserting that are born accessible and utilize; and(ii)in paragraph (2), by inserting and evidence after recommendations; (D)in subsection (g), by striking paragraphs (1) through (3) and inserting the following: (1)Approaches for the provision of commercially produced or open source instructional materials in accessible formats that advance the state of the art in producing instructional materials used in smaller categories of postsecondary courses, such as advanced topics in mathematics and science.(2)Approaches supporting a unified search for commercially produced or open source instructional materials in accessible formats across multiple databases or lists of materials available to all postsecondary students with a qualified print disability.(3)Market-based approaches for making commercially produced or open source instructional materials in accessible formats directly available to eligible students at prices comparable to standard instructional materials.;(E)in subsection (h)(3), by striking specialized and inserting accessible; (F)in subsection (i)—(i)by inserting complete national expansion of the models or expand to after expand the program under this section to; and(ii)in paragraph (1), by striking specialized and inserting accessible; and(G)by adding at the end the following:(j)Definition of accessible formatIn this section, the term accessible format has the meaning given the term in section 121 of title 17, United States Code..